United States Court of Appeals
                     For the First Circuit



No. 16-1146

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        BRIAN T. MULKERN,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion for this Court issued April 14, 2017 is amended
as follows:

     On page 14, line 20, change "did not pled guilty" to "did not
plead guilty"




                                1